DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The claims have three different written description issues which will be addressed separately.
First, independent claim 1 recites, “wherein said antisense strand comprises at least one thermally destabilizing modification with the first 9 nucleotide positions of the 5’ region or a precursor thereof…” (See lines 7-8, emphasis added).  As such, claims 1-6, 10-14 explicitly encompass a precursor of the 5’region of the dsRNA.  However, the specification does not describe any specific structural criteria for the precursors encompassed by the claims.  That is, the specification does not define nor provide any guidance as to what is encompassed by the term “precursor”.  As such, the disclosure does not adequately describe “precursor” such that one of skill in the art would not be able to recognize applicant was in possession of the genus of “precursors” encompassed by the claims, at the time of filing.
	
Second, independent claims 1 and 7 recite ““wherein said antisense strand comprises at least one thermally destabilizing modification…” (See lines 7-8, emphasis added).  As such, claims 1-4, 6-14 encompass any possible thermally destabilizing modification; however, the only specific structural criteria for the thermally destabilizing modifications encompassed by the claims are provided in claim 5.  That is, the application does not provide any definition for “thermally destabilizing modification” and the only guidance provided is the disclosure of the six specific modifications provided in claim 5.  As such, beyond the six specific modifications described, it would not be clear what other modifications would constitute “thermally destabilizing modifications” encompassed by the claims and, therefore, one would not be able to recognize applicant was in possession of the genus of “thermally destabilizing modifications” encompassed by the claims, at the time of filing.

	Third, claims 1-11, 13-14 encompass a genus of dsRNA agents that inhibit the expression of Serpina1 wherein the dsRNA agents comprise a sense and antisense strand forming a double stranded region wherein the antisense strand comprises a region of complementarity comprising at least 15 contiguous nucleotides differing by no more than 3 nucleotides from the nucleotide sequence of SEQ ID NO: 15, wherein the dsRNA comprises the specification modifications set forth in the claims and wherein the strands are each independently in the range of 14-40 nucleotides in length.  It is noted that SEQ ID NO: 15 is 3220 nucleotides in length. Accordingly, the claims encompass an enormous number of different dsRNA agents which meet the structural limitations of the claims (i.e., in the range of 14-40 nucleotides in length, having a region of complementarity comprising at least 15 contiguous nucleotides differing by no more the 3 nucleotides from SEQ ID NO: 15), including dsRNAs which would not likely having the function of inhibiting expression of Serpina1a.  The application only appears to disclose four specific dsRNA nucleotide sequences encompassed by the claims: the dsRNAs sequences identified as AD-61444, AD-75994, AD-75995 (which appears to be the same sequence as AD-77412) and AD-77407 (e.g., see Figure 1A and 1C), all of which appear to have the same sense sequence, SEQ ID NO: 36 (see paragraphs [0207]-[0209] of the published application).
	It is noted that claims 15-20 are drawn to methods that use the dsRNA agent of claim 1. Thus, claims 15-20 encompass the written description issues of claim 1; therefore, claims 15-20 are included in this rejection.
While the claims include functional language that apparently limits the siRNAs to those that inhibit expression of Serpina1a, the specification does not teach one of skill in the art how to distinguish molecules that inhibit expression and those that do not.  That is, the specification does not teach any structure/function relationship one of skill in the art at the time the application was filed to envision the structure of all such agents.  The fact that it may be possible to screen, assay, or evaluate all such molecules to determine whether they associated with dsRNA inhibit expression is not the standard; what is needed is a description of the identifying features of the molecules themselves.  
Thus, adequate written description does not exist in the instant application for the entire genus of dsRNA agents encompassed by the claims, except for the explicitly disclosed dsRNA agents identified as AD-61444, AD-75994, AD-75995 (AD-77412) and AD-77407, which includes dsRNAs comprising the sense sequence of SEQ ID NO: 36 and including a dsRNA agent comprising the antisense sequence of SEQ ID NO: 419.  That is, the specification does not adequately allow persons of ordinary skill in the art to recognize that applicant was in possession of the entire genus of dsRNA agents that inhibit Serpina1a expression.  There is no art-recognized correlation between the structure and function, and the specification does not provide the support needed to allow one skilled in the art to predict with a reasonable degree of confidence the structure of the claimed inventions from a recitation of function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  Because the level of skill and knowledge in the art increases over time, it is essential to determine possession as of the effective filing date. 
In the instant case, the specification does not clearly allow persons of ordinary skill in the art to recognize that Applicant had possession of the entire scope of what is now claimed.  The application does not enable the skilled artisan to clearly envision the detailed chemical structure of the encompassed genus of siRNAs encompassed by the claims.
MPEP §2163 states, in part: “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed. In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”
The description of the individual agents themselves is critical, since the prior art clearly indicates that, in general, significant variability exists with regard to the functionality of individual siRNAs targeting the same gene.  For example, Harborth et al. (2001) J. Cell Science 114:4557-4565, in a study of siRNA mediated knockdown of different genes in cultured mammalian cells, state (page 4563) that, “For vimentin and T antigen we found that the first RNA duplex tested was ineffective, yet already the second duplex directed against a different region of the target resulted in gene silencing.”  “Inspection of the sequences of the ineffective siRNA duplexes did not reveal any unusual feature.” “Currently we do not know whether the occasional ineffectiveness of an RNAi duplex arises from a local secondary structure of the mRNA, protection of the mRNA by a binding protein, or an as yet unidentified feature in the sequence of the duplex.” 
Similarly, Holen et al. (2002) Nucleic Acids Res. 30:1757–1766 tested several siRNAs corresponding to different target sequences in human coagulation trigger tissue factor (hTF) for their ability to induce silencing of the hTF gene.  Of the several siRNAs synthesized and tested only a few produced significant reduction in expression of hTF, suggesting that accessible siRNA target sites may be rare in some human mRNAs.  Moreover, siRNAs targeting different sites in hTF demonstrated dramatic differences in silencing potency.  Although strong positional effects were observed and regions of high GC content seem to be targeted less efficiently than those of low GC content, Holen et al. concluded that the factors determining the differences in siRNA efficiency remain unclear and that susceptible RNAi target sites in some genes may be rare.
The results of Holen et al. suggest that it is difficult to predict a priori what sequences to target in a gene with dsRNAs to induce efficient inhibition of gene expression.  It was also known in the art that dsRNA efficacy is highly dependent upon target position.  For example, two dsRNAs that target the same RNA, but that are shifted even one nucleotide in either direction can have a dramatic effect on the silencing effect of the iRNA agent.  This view is expressed in  Boese et al., "Mechanical Insights Aid Computational Short Interfering RNA Design," Methods in Enzymology 392:73-96, 2005; and Reynolds et al., "Rational siRNA design for RNA interference," Nature Biotechnology 22:326-330, 2004). 
Accordingly, the art at the time of filing indicates that researchers must empirically determine which dsRNA agents encompassed by the claims actually function as required by the claims. 
Thus, in view of these teachings, it can be concluded that variability in Applicants’ instantly claimed genus clearly exists.  However, the instant application does not sufficiently describe the genus of dsRNA molecules encompassed by the claims such that one of skill in the art would recognize that Applicants were in possession of the genus of claimed dsRNAs.
In the face of the art of record, it would seem that complete written description of a representative number of the claimed dsRNA agents or a teaching describing some structure/function relationship would be critical since the instant claims are not limited to any particular dsRNA agent s, but an entire genus of dsRNAs.  The skilled artisan would not recognize that Applicants were in possession of the entire genus of agents, as now claimed, at the time of filing of the instant application.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Thus, the instant claims are rejected for lack of written description, because adequate 35 USC §112, first paragraph, written description support for the complete genus of all dsRNA agents, as currently claimed, does not exist in the instant application. 
Applicant is reminded that the written description requirement is separate and distinct from the enablement requirement. In re Barker, 559 F.2d 588, 194 USPQ 470 (CCPA 1977), cert. denied, 434 U.S. 1064 (1978); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,995,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant product claims (1-14) are anticipated by the claims of the ‘336 patent.  That is, the instant claims are broader in scope and encompass the invention claimed in the ‘336 patent.  Since broad genus claims are anticipated by the narrower species they encompass, the instant product claims are anticipated by claims 1-37 of the ‘336 patent.  Furthermore, it is noted that the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here, where instant claims 15-20 are method claims that encompass the use of the product of claims 1-37 of the ‘336 patent and the instant application is other than a divisional application of the patent application (the instant case a continuation application of the patent application).
Therefore, the double patenting rejection of the instant claims is appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635